DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species I consisting of Figures 1-8,10,11 and claim 1-10,17 in the reply filed on 05/16/2022 is acknowledged.  Therefore, claims 11-16 and 18-31 are withdrawn from further consiteration.

Drawings
The drawings are objected to because drawing Figures 2 and 4-8 comprise a small scale and the lines of the elements are thickened that make determining the bounds of the claimed elements difficult to see and discern.  Clear structure of the claimed elements is not distinguishable in the provided drawings. It is suggested the drawing figures comprise a larger size to show each of the claimed elements with reduced shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 3 recites the limitations “the plurality of food items so as to in turns heat the plurality of food items” in line 7.  Amend the limitations to read --the plurality of food items to heat the plurality of food items--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the first track” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitations “wherein the energy conversion device comprises an energy control module, an energy storage module (8), an internal transmission line and an external transmission line,” in lines 2-4.  It is unclear as to whether the applicant intends to claim the external transmission line which transmits electrical power to the vending apparatus from the utility company or whether it is a different external transmission line such as a electrical plug.  Appropriate clarification is required.

Claim 17 recites the limitations “wherein the external transmission line is connected to… an external energy source,” in lines 7-8.  It is unclear as to whether the applicant intends to claim the external transmission line which transmits electrical power to the vending apparatus is connected to a utility power plant as the external energy source.  Appropriate clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lian (CN 106683284 A) in view of Baselt (US 3,139,343).

Referring to claim 1.  Lian discloses a food vending machine (noodle vending machine; Figure 1), comprising:
a storage device (2) configured to store at least one food item (lunch box);
a movement device (6) provided corresponding to the storage device (2) and configured to fetch the at least one food (retrieve a stored lunch box from storage 2) item from the storage device (2) and move the at least one food item (lunch box);
a delivery device (3) provided corresponding to the movement device (6) and comprising at least one delivery portion (4) comprising a placement board (product resting platform on 3), wherein the movement device (6) is configured to move and place the at least one food item (lunch box) on the placement board (product resting platform on 3); and
a heating device (water and steam heating module 5) comprising a steam portion (8), a hot water portion (tank 1 for heating hot water) and at least one injection member (water and steam injection mechanism 5; Figure 1), wherein the steam portion (8) and the hot water portion (tank 1 for heating hot water) are in communication with the at least one injection member (water and steam injection mechanism 5; Figure 1) 
being unmovably (stationary) provided corresponding to the at least one delivery portion (4), and the steam portion (8) and the hot water portion (tank 1 for heating hot water) are configured to inject steam and hot water into the at least one food item (food product; water injection steam heating device 5 to inject hot water and steam heating, steam injection heating device 5 through insulating pipe) respectively connected with the water tank 1 and the steam module (8) on the placement board (product resting platform on 3) corresponding thereto through the at least one injection member (water and steam injection mechanism 5; Figure 1) so as to heat the at least one food item.

Lian does not disclose the injection member being movably provided corresponding to the at least one delivery portion.
Baselt discloses a method of preparing and dispensing comestibles (Figure 1) wherein the injection member (24) being movably provided 9see Figures 1 and 2) corresponding to the at least one delivery portion (18).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Lian to include a movable injection member provided corresponding to the at least one delivery portion as taught by Baselt because a drive member for lifting the food product to the injection member would not be required since the injection member would be driven to the food product thus reducing movement of the opened food product and prevent potential spillage.

Referring to claim 2.  Lian discloses a food vending machine (noodle vending machine; Figure 1), 
wherein the steam portion (8) and the hot water portion (tank 1 for heating hot water) are configured to sequentially inject steam and hot water into the at least one food item (food product; water injection steam heating device 5 to inject hot water and steam heating, steam injection heating device 5 through insulating pipe; see 2nd para. above claims in specifications) on the placement board (product resting platform on 3) corresponding thereto so as to heat the at least one food item (heat the food product) such that, when the at least one food item is located on the placement board (product resting platform on 3), the at least one injection member moves (injection member 24 move downwards into member 14; in Baselt) and inserts into the at least one food item (14; Baselt), the steam portion injects steam into the food item through the at least one injection member, and the hot water portion injects hot water into the at least one food item through the at least one injection member (injecting steam into the interior of the can in order to rapidly heat the product to serving temperature and to add to it an amount of water sufficient to bring it to a desired formulation; see abstract; Baselt).

Referring to claim 3.  Lian discloses a food vending machine (noodle vending machine; Figure 1), 
a turn control module (10) signally connected to the movement device (6), the delivery device (3) and heating device (water and steam heating module 5), wherein the turn control module (10) is configured to control the movement device (6) such that the movement device (6) sequentially moves a plurality of food items (lunch box) and in turns places the plurality of food items on the placement board (product resting platform on 3), and the turn control module (10) is further configured to control the heating device (5) such that the at least one injection member (water and steam injection mechanism 5; Figure 1) of the heating device (5) in turns is moved (moved as in Baselt) to be corresponded to the plurality of food items (noodle container) so as to in turns heat the plurality of food items.

Referring to claim 4.  Lian discloses a food vending machine (noodle vending machine; Figure 1), wherein the movement device (6) comprises a first movement portion (longitudinal rails of 6) provided corresponding to the storage device (2) and a second movement portion (vertical rails for 6 mounted to the interior frame of vending machine; Figure 3) provided corresponding to the first movement portion (longitudinal rails of 6) and the at least one delivery portion (4) of the delivery device (3).

Referring to claim 7.  Lian discloses a food vending machine (noodle vending machine; Figure 1), wherein
a first cabinet (housing defined by the storage device 2; see Figure1) and a second cabinet (housing of the vending machine) provided adjacent to each other such that the storage device (2) and the first movement portion (longitudinal rails of 6) are provided in the first cabinet (housing defined by the storage device 2), and the delivery device (2), the heating device (5) and the second movement portion (vertical rails for 6 mounted to the interior frame of vending machine; Figure 3) are provided in the second cabinet (housing of the vending machine), wherein the first track (track of longitudinal rails of 6) of the first movement portion (longitudinal rails of 6) extends to the second cabinet (see Figure 1).

Referring to claim 17.  Lian discloses a vending machine (A; Figure 2) further comprises an energy conversion device (5), connecting to and providing energy to the food vending machine (noodle vending machine; Figure 1), wherein the energy conversion device (5) comprises an energy control module (10), an energy storage module (8), an internal transmission line (internal power lines of the vending machine) and an external transmission line (exterior transmission line connected to the vending machine not shown), wherein the energy control module (10) is electrically connected to the energy storage module (8), the internal transmission line connects the energy storage module (8) to the heating device (5), the delivery device (3), the storage device (2) and the movement device (6), and the external transmission line (exterior transmission line connected to the vending machine not shown) is connected to the energy storage module (8) and is connected to an external energy source (energy from a powerplant).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lian (CN 106683284 A) in view of Baselt (US 3,139,343) in view of Balx (US 5,105,979).

Referring to claim 8.  Lian in view of Baselt do not disclose the one delivery portion comprises a door panel movably provided such that the door panel renders the at least one delivery portion to be closed relative to an exterior… and moves the at least one delivery portion to be opened relative to the exterior when the heating device completes heating.
Balx discloses a vending machine (2; Figure 2) wherein the at least one delivery portion (6) comprises a door panel (22; Figure 2) movably provided such that the door panel (22) renders the at least one delivery portion (6) to be closed relative to an exterior (exterior of 1) when the heating device (16) performs heating and the door panel (22) moves to render the at least one delivery portion (6) to be opened relative to the exterior (exterior of 1; see member 21 in Figure 1) when the heating device (16) completes heating.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Lian in view of Baselt to include a one delivery portion comprising a door panel movably provided such that the door panel renders the at least one delivery portion to be closed relative to an exterior… and moves the at least one delivery portion to be opened relative to the exterior when the heating device completes heating as taught by Balx because the heating device can be kept inaccessible to the user thus providing for an improved safety form accidental burns.

Referring to claim 9.  Balx discloses a vending machine (2; Figure 2) wherein the placement board (12; Figure 2) is movably provided at the at least one delivery portion (6) such that the placement board (12) moves out the at least one food item (21; Figure 1) when the heating device (16) completes heating.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lian (CN 106683284 A) in view of Baselt (US 3,139,343) in view of Tobonis (WO 2005/015509 A1).

Referring to claim 10.  Lian in view of Baselt do not disclose wherein the storage device comprises a plurality of carrier trays coaxially and rotatably provided on a rotating shaft.
Tobonis discloses a cooked food delivery apparatus (Figure 1) wherein the storage device (2) comprises a plurality of carrier trays (trays of 2; Figure 1) coaxially and rotatably provided on a rotating shaft (rotatable about the central shaft of 2), wherein each of the carrier trays (each tray of 2) is configured to hold a plurality of food  (see food product on top of tray in 2) items such that the plurality of food items is arranged around the rotating shaft (about the rotating shaft of 2) as a center thereof.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Lian in view of Baselt to include the storage device comprises a plurality of carrier trays coaxially and rotatably provided on a rotating shaft as taught by Tobonis because a rotating product storage carousel would allow the stored product to be transported to the desired pickup location without requiring a mechanism to move the pick up location to each of the product storage locations thus reducing overall apparatus cost.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651